








eCRYPT TECHNOLOGIES, INC.




STOCK COMPENSATION PROGRAM







Purpose.  This Stock Compensation Program (this “Program”) is established by
eCrypt Technologies, Inc.  (the “Company”).  The purposes of this Program are
(a) to ensure the retention of the services of existing executive personnel, key
employees, and directors of the Company or its affiliates; (b) to attract and
retain competent new executive personnel, key employees, and directors; (c) to
provide incentive to all such personnel, employees and directors to devote their
utmost effort and skill to the advancement and betterment of the Company, by
permitting them to participate in the ownership of the Company and thereby in
the success and increased value of the Company; and (d) to allow vendors,
service providers, consultants, business associates, strategic partners, and
others with, or that the Board of Directors anticipates will have, an important
business relationship with the Company or its affiliates, the opportunity to
participate in the ownership of the Company and thereby to have an interest in
the success and increased value of the Company.




Elements of the Program.  In order to maintain flexibility in the award of stock
benefits, the Program constitutes a single “omnibus” plan, but is composed of
three parts.  The first part is the Qualified Incentive Stock Option Plan (the
“ISO Plan”) which provides grants of qualified incentive stock options (“ISOs”).
 The second part is the Nonqualified Stock Option Plan (“NQSO Plan”) which
provides grants of nonqualified stock options (“NQSOs”).  The third part is the
Restricted Shares Plan (“Restricted Shares Plan”) which provides grants of
restricted shares of Company common stock (“Restricted Shares”).  The ISO Plan,
the NQSO Plan and the Restricted Shares Plan respectively comprise Plan I, Plan
II and Plan III of the Program.  (The grant of ISOs, NQSOs, and Restricted
Shares shall herein be referred to as “Awards.”)




Applicability of General Provisions.  Unless any Plan specifically indicates to
the contrary, all Plans shall be subject to the General Provisions of the Stock
Compensation Program set forth below, and references to the Program could also
mean reference to the Plans.




GENERAL PROVISIONS OF THE STOCK COMPENSATION PROGRAM




Article 1.

Administration.  The Program shall be administered by a committee (“Committee”)
consisting of two members as designated by the Board of Directors of the Company
(“Board”).  The Committee shall be made up of Brad Lever and Strato Malamas for
the duration of the Program unless removed by the Board.   The Board may from
time to time remove members from the Committee, fill all vacancies in the
Committee, however caused, and may select one of the members of the Committee as
its Chairman.  Any action of the Committee shall be taken by a majority vote or
the unanimous written consent of the Committee members.  The Committee shall
hold meetings at such times and places as it may determine, shall keep minutes
of its meetings, and shall adopt, amend, and revoke such rules and procedures as
it may deem appropriate with respect to the Program.




















Notwithstanding any other provision of the Program (and without limiting the
Committee’s authority), in connection with any action concerning grants of
Awards to or transactions by “Insiders,” the Committee may adopt such procedures
as its deems necessary or desirable to assure the availability of exemptions
from Section 16(b) of the Securities Exchange Act of 1934 afforded by Rule 16b-3
thereunder or any successor rule.  Without limiting the foregoing, in connection
with approval of any transaction by an “Insider” involving a grant, award or
other acquisition from the Company, or involving the disposition to the Company
of the Company’s equity securities, the Committee may delegate its approval
authority to a subcommittee thereof comprised of two or more “Non-Employee
Directors” (as defined in Rule 16b-3), or take action by the affirmative vote of
two or more Non-Employee Directors (with all other members of the Committee
abstaining or recusing themselves from participating in the matter), or refer
the matter to the full Board of Directors for action.  For this purpose, an
“Insider” shall mean an individual who is, on the relevant date, a specifically
identified officer, director, or 10% beneficial owner of the Company, as defined
under Section 16 of the Securities Exchange Act of 1934.




Article 2.

Authority of Committee.  Subject to the other provisions of this Program, and
with a view to effecting its purpose, the Committee shall have the sole
authority, in its absolute discretion: (a) to construe and interpret the
Program; (b) to define the terms used herein; (c) to determine, to the extent
not provided by the Program or the relevant Plan, the terms and conditions of
Options and Restricted Shares granted pursuant to the terms of the Program; and
(d) to make all other determinations necessary or advisable for the
administration of the Program and to do all things necessary or desirable for
the administration of the Program.  All decisions, determinations, and
interpretations made by the Committee shall be binding and conclusive on all
affected individuals having an interest in the Program and on their legal
representatives, heirs and beneficiaries.




Article 3.

Maximum Number of Shares Subject to the Program.  The shares of common stock
which may be issued under the Program shall be the authorized and unissued,
common stock of the Company (the “Common Stock”).  The maximum aggregate number
of shares of Common Stock which may be issued under the Program shall be
13,500,000 shares.




The shares of Common Stock to be issued upon exercise of an Option or issued as
Restricted Shares may be authorized but unissued shares or shares reacquired by
the Company.  If any of the Options granted under the Program expire or
terminate for any reason before they have been exercised in full, the
unpurchased shares subject to those expired or terminated Options shall cease to
reduce the number of shares available for purposes of the Program.  If the
conditions associated with the grant of Restricted Shares are not achieved
within the period specified for satisfaction of the applicable conditions, or if
the Restricted Shares grant terminates for any reason before the date on which
the conditions must be satisfied, the shares of Common Stock associated with
such Restricted Shares shall cease to reduce the number of shares available for
purposes of the Program.




















The proceeds received by the Company from the sale of its Common Stock pursuant
to the exercise of Options or transfer of Restricted Shares under the Program,
if in the form of cash, shall be added to the Company’s general funds and used
for general corporate purposes.




Article 4.

Eligibility and Participation.  Officers, employees, directors (whether employee
directors or nonemployee directors), and independent contractors, vendors,
service providers, consultants, business associates, strategic partners, and
others  who are responsible for or contribute to the management, growth, or
profitability of the business of the Company shall be eligible to participate in
the Program to the extent designated by the Committee in its sole and complete
discretion (“Participants”).  However, ISOs may be granted under the ISO Plan
only to a person who is an employee of the Company.  The grant of ISOs and NQSOs
to a Participant shall be the grant of separate options and each ISO and each
NQSO shall be specifically designated as such in accordance with applicable
provisions of the Treasury regulations.  A person may be granted multiple Awards
under the Program.




Article 5.

Effective Date and Term of Program.  The Program shall become effective upon its
adoption by the Board of Directors of the Company subject to approval of the
Program by a majority of the stockholders of the Company voting in person or by
proxy at a meeting of the stockholders or by written consent, which approval
must be obtained within 12 months following adoption of the Program by the Board
of Directors.   However, Options and Restricted Shares may be granted under this
Program prior to obtaining stockholder approval of the Program, but any such
Options or Restricted Shares shall be contingent upon such stockholder approval
being obtained and may not be exercised prior to such approval.  The Program
shall continue in effect for a term of  10 years unless sooner terminated under
Article 7 of these General Provisions.




Article 6.

Adjustments.  If the then outstanding shares of Common Stock are increased,
decreased, changed or exchanged for a different number or kind or shares or
securities through merger, consolidation, combination, exchange of shares, other
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, then an appropriate and proportionate adjustment shall
be made in the maximum number and kind of shares or securities as to which
Options and Restricted Shares may be granted under this Program.  A
corresponding adjustment changing the number and kind of shares or securities
allocated to unexercised Options, Restricted Shares, or portions thereof, which
shall have been granted prior to any such change, shall likewise be made.  Any
such adjustment in outstanding Options shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the Option,
but with a corresponding adjustment in the price for each share or other unit of
any security covered by the Option.




Article 7.

Termination and Amendment of the Program.  The Program shall terminate at the
end of the term of the Program as described in Article 5.  No Options or
Restricted Shares shall be granted under the Program after the effective date of
such termination.




















Further, subject to the limitation contained in Article 8 of these General
Provisions, the Board of Directors may, at any time and without further approval
of the Company’s stockholders, terminate or suspend the Program or amend or
revise its terms, including the form and substance of the Option and Restricted
Share agreements used for the administration of the Program.  However, unless
the approval by the stockholders of the Company representing a majority of the
voting power (as contained in Article 5 of these General Provisions) is
obtained, no amendment or revision shall (a) increase the maximum aggregate
number of shares that may be sold or distributed pursuant to Options or
Restricted Shares granted under this Program, except as permitted under Article
6 of these General Provisions; (b) change the minimum purchase price for shares
under Section 4 of the ISO Plan and the NQSO Plan; (c) increase the maximum term
established under a Plan for any Option or Restricted Shares; (d) permit the
granting of an Option or Restricted Share to anyone other than as provided in
Article 4 of these General Provisions; or (e) change the term of the Program as
described in Article 5 of these General Provisions.




Article 8.

Prior Rights and Obligations.  No termination, suspension, or amendment of the
Program shall, without the consent of the Participant who has received an Option
or Restricted Share, alter or impair any of that person’s rights or obligations
under the Option or Restricted Shared granted under the Program prior to that
termination, suspension, or amendment without the written consent of the
Participant.




The Committee may modify, extend, or renew outstanding Options or Restricted
Shares and authorize the grant of new Options or Restricted Shares in
substitution therefor, provided that any action may not, without the written
consent of a Participant, impair any of such Participant’s rights under any
Option or Restricted Share.  Any outstanding ISO that is modified, extended,
renewed, or otherwise altered will be treated in accordance with Section 424(h)
of the Internal Revenue Code of 1986, as amended (the “Code”).




Article 9.

Privileges of Stock Ownership.  Notwithstanding the exercise of any Option
granted pursuant to the terms of this Program or the achievement of any
conditions specified in any Restricted Share granted pursuant to the terms of
this Program, no Participant shall have any of the rights or privileges of a
stockholder of the company with respect to any shares of Common Stock issuable
upon the exercise of his or her Option or the satisfaction of his or her
Restricted Share conditions until certificates representing the shares have been
issued and delivered.  No shares shall be required to be issued and delivered
upon exercise of any Option or satisfaction of any conditions with respect to a
Restricted Share unless and until all of the requirements of law and of all
regulatory agencies having jurisdiction over the issuance and delivery of the
securities shall have been fully complied with.




Article 10.

Reservation of Shares of Common Stock.  The Company, during the term of this
Program, shall at all times reserve and keep available such number of shares of
its Common Stock as shall be sufficient to satisfy the requirements of the
Program.  In addition, the Company shall from time to time, as is necessary to
accomplish the purposes of this Program, seek or obtain from any regulatory
agency having jurisdiction any requisite authority in order to issue and sell
shares of Common Stock hereunder.  The inability of the Company to obtain from

















any regulatory agency the authority deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Common Stock hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
the stock for which the requisite authority was not obtained.




Article 11.

Tax Withholding.  The exercise of any Option or delivery of any Restricted Share
granted under this Program is subject to the condition that if at any time the
Company shall determine, in its discretion, that the satisfaction of withholding
tax or other withholding liabilities under any state or federal law is necessary
or desirable as a condition to, or in connection with, such exercise or the
delivery or purchase of shares, then in such event, the exercise of the Option
or Restricted Share shall not be effective unless such withholding shall have
been effected or obtained in a manner acceptable to the Company.




Article 12.

Compliance with Securities Laws.  Shares of Common Stock shall not be issued
with respect to any Option or Restricted Share Award under the Program unless
the issuance and delivery of those shares shall comply will all relevant
provisions of state and federal law including, without limitation, the
Securities Act of 1933, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.  The Committee may also require an
individual to furnish evidence satisfactory to the Company, including a written
and signed representation letter and consent to be bound by any transfer
restriction imposed by law, legend, condition, or otherwise, that the shares are
being purchased only for investment and without any present intention to sell or
distribute the shares in violation of any state or federal law, rule or
regulation.  Further, an individual shall consent to the imposition of a legend
on the shares of Common Stock relating to his or her Option or Restricted Share
restricting their transferability as required by law or by this Article 12.




Notwithstanding any other provision set forth in the Program, if required by the
then current Section 16 of the Securities Exchange Act of 1934, any “derivative
security” or “equity security” offered pursuant to the Program to any Insider
may not be sold or transferred for at least six months after the date of grant
of such Award.  The terms “equity security” and “derivative security” shall have
the meaning s ascribed to them in the then current Rule 16(a) under the
Securities Exchange Act of 1934.  




Article 13.

Corporate Transactions.  In the event of (a) a dissolution or liquidation of the
Company, (b) merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the company or their relative stock holdings and the Awards granted under this
Plan are assumed, converted, or replaced by the successor corporation, which
assumption is binding on all Participants), (c) merger in which the Company is
the surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges with the Company in such
merger) cease to own their shares or other equity interest in the Company, (d)

















the sale of substantially all of the assets of the Company, or (e) the
acquisition, sale, or transfer of more than 50% of the outstanding shares of the
Company by tender offer or similar transaction, then any or all outstanding
Awards may be assumed, converted or replaced by the successor corporation (if
any), which assumption, conversion, or replacement shall be binding on all
Participants.  In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards).  The successor corporation may also issue, in place
of outstanding shares of the Company held by the Participant, substantially
similar shares or other property subject to repurchase restrictions no less
favorable to the Participant.




In the event such successor corporation (if any) refuses to assume or substitute
 Awards as provided above pursuant to a transaction described in this Article
13, such Awards shall expire on such transaction at such time and on such
conditions as the Committee may determine at its sole and complete discretion.
 In any case, notwithstanding anything in this Program to the contrary, the
Committee may, in its sole and complete discretion, provide that the vesting
(that is, full exercisability in the case of Options, and full nonforfeitability
and elimination of all condition to full ownership in the case of Restricted
Shares) shall accelerate into full vesting upon a transaction described in this
Article 13.  If the Committee exercises such discretion with respect to an
Award, such full vesting shall occur prior to the consummation of such event at
such time and on such conditions as the Committee determines.




Without limiting the foregoing, if the Company is a party to a merger,
consolidation, reorganization, share exchange, acquisition of stock or assets,
or similar transaction, the Committee may grant Awards hereunder in connection
with the assumption, substitution, or conversion by the Company or its
subsidiaries of similar stock compensation awards that have been issued by
another party to such transaction, and the Board may amend the Plan, or adopt
supplements to the Plan, in such manner as it deems appropriate to provide for
such assumption, substitution, or conversion, all without further action by the
Company’s shareholders.




Article 14.

Governing Law.

The provisions of this Program and the Awards hereunder shall be governed by and
interpreted in accordance with the laws of the State of Colorado, United States
of America, without regard to any applicable conflicts of law and without regard
to the fact that any party is or may become a resident of a different state or
county.

















PLAN I




eCRYPT TECHNOLOGIES, INC.




INCENTIVE STOCK OPTION PLAN




Section 1.

Purpose.  The purpose of this eCrypt Technologies, Inc. Incentive Stock Option
Plan (“Plan”) is to provide for the grant of options which shall qualify as
qualified “incentive stock options” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (“Code”).  This Plan is Part I of the
Company’s Stock Compensation Program (“Program”).  Unless any provision herein
indicates to the contrary, this Plan shall be subject to the General Provisions
of the Program.




Section 2.

Option Terms and Conditions.  Each ISO shall be evidenced by an ISO agreement
between the grantee (“Optionee”) and the Company.  The terms and conditions of
 ISOs  granted under the Plan shall be determined by the Committee in its sole
and complete discretion. Each ISO shall be subject to all applicable terms and
conditions of the Plan and may be subject to other terms and conditions which
are not inconsistent with the Plan.  The terms and conditions may differ as
between ISOs.




Section 3.

Duration of Options.  Each ISO shall expire on the date determined by the
Committee, but in no event shall any ISO granted under the Plan expire later
than 10 years from the date on which the ISO is granted.  However,
notwithstanding the above portion of this Section 3, if at the time the ISO is
granted the Optionee owns or would be considered to own by reason of Code
Section 424(d) more than 10% of the total combined voting power of all classes
of stock of the Company, such ISO shall expire not more than 5 years from the
date the ISO is granted.  In addition, each ISO shall be subject to earlier
termination as provided in the Plan.  The date of grant of an ISO shall be the
date on which the Committee makes the determination to grant such ISO, unless
otherwise specified by the Committee.




Section 4.

Exercise  Price.  The exercise price (“Exercise Price”) for shares of Common
Stock subject to any ISO, shall not be less than the fair market value of the
shares at the time of the grant of the ISO.  Fair market value (“Fair Market
Value”) shall be determined by the Committee on the basis of such factors as it
deems appropriate, including a determination of Fair Market Value based on an
independent appraisal by a person who customarily makes such appraisals.  When
Common Stock is publicly traded but not listed on an established stock exchange,
Fair Market Value shall mean the mean between the closing dealer “bid” and “ask”
prices for the shares as quoted on the OTCBB or such other exchange on which the
Company’s shares are approved for trading on the date of the determination, and
if no “bid” and “ask” prices are quoted for such date, Fair Market Value shall
be determined by reference to such prices on the next preceding date on which
such prices were quoted.  When Common Stock is publicly traded and listed on an
established stock exchange (or exchanges), Fair Market Value shall mean the
highest closing price of a share on such stock exchange (or exchanges), and if
no sale of

















shares has been made on any stock exchange on that day, Fair Market Value shall
be determined by reference to such price for the next preceding day on which a
sale has occurred.




Notwithstanding the above portion of this Section 4, if at the time an ISO is
granted the Optionee owns or would be considered to own by reason of Code
Section 424(d) more than 10% of the total combined voting power of all classes
of stock of the Company or its subsidiaries, the Exercise Price of the shares
covered by such ISO shall not be less than 110% of the Fair Market Value shares
of Common Stock on the date the ISO is granted.




Section 5.

Maximum Amount of Options Exercisable in Any Calendar Year.  Notwithstanding any
other provision of this Plan the aggregate Fair Market Value (determined at the
time any is granted) of the Common Stock with respect to which  ISOs become
exercisable for the first time by any employee during any calendar year under
all qualified incentive stock option plans of the Company and its subsidiaries
shall not exceed $100,000.  If the Fair Market Value of the Common Stock with
respect to which ISOs become exercisable for the first time by any employee
during any calendar year exceeds $100,000, then the Options for the First
$100,000 worth of shares shall be deemed to be ISOs, and the Options for the
amount in excess shall be deemed to be NQSOs.  In the event that the Code or
underlying regulations provide for a different limitation on the Fair Market
Value permitted to be subject to ISO treatment, such different limitation shall
automatically be incorporated and applied herein.




Section 6.

Exercise of Options.  An ISO shall be exercisable at the times or upon the
events determined by the Committee as set forth in the ISO agreement governing
such ISO.  Each ISO shall be exercisable in one or more installments during its
term, and the right to exercise may be cumulative as determined by the
Committee.  No ISO may be exercised for a fraction of a share of Common Stock.
 The person exercising an ISO may do so only by written notice of exercise
delivered to the Committee, in such form as the Committee prescribes or approves
from time to time, specifying the number of shares to be purchased and
accompanied by a tender of the Exercise Price for those shares.  The Exercise
Price of any shares purchased shall be paid in full in cash or by certified or
cashier’s check payable to the order of the Company, or by shares of Common
Stock if permitted by the Committee, or by a full recourse promissory note if
permitted by the Committee, or by a combination of these means, at the time of
exercise of the ISO.




If any portion of the Exercise Price is paid in shares of Common Stock, those
shares shall be tendered at their then Fair Market Value as determined by the
Committee in accordance with Section 4 of this Plan.  As permitted by the
Committee, payment in shares of Common Stock shall include the automatic
application of shares of Common Stock received upon exercise of an ISO to
satisfy the Exercise Price for the ISO or additional ISOs.




If any portion of the Exercise Price is paid with a full-recourse promissory
note, the Company Stock shall be pledged as security for the payment of the
principal amount of the promissory note and interest thereon.  The interest rate
payable under the terms of the promissory note shall not be less than the
minimum rate required to avoid the imputation of

















additional interest under the Code.  Subject to the foregoing, the Committee at
its sole discretion shall specify the term, interest rate, amortization
requirements and other provisions of such note.




Section 7.

Employment of Optionee.  Each Optionee, if requested by the Committee, must
agree in writing as a condition of receiving his or her ISO, that he or she will
remain in the employment of the Company following the date of the granting of
that option for a period specified by the Committee.  Nothing in the Plan nor in
any ISO granted hereunder shall confer upon any Optionee any right to continued
employment by the Company or limit in any way the right of the Company at any
time to terminate or alter the terms of that employment.




Section 8.

Option Rights Upon Termination of Employment.  If an Optionee ceases to be
employed by the Company for any reason other than death or disability, his or
her ISO shall immediately terminate, provided, however, that the Committee  may,
in its discretion, allow the ISO to be exercised, to the extent exercisable on
the date of termination of employment, at any time within three months after the
date of termination of employment, unless either the Option or the Plan
otherwise provides for earlier termination.




Section 9.

Option Rights Upon Disability.  If an Optionee becomes disabled within the
meaning of Code Section 22(e)(3) while employed by the Company, his or her ISO
shall immediately terminate, provided, however, that the Committee may, in its
discretion, allow the ISO to be exercised, to the extent exercisable on the date
of termination of employment due to disability, at any time within one year
after the date of termination of employment due to disability, unless either the
ISO or the Plan otherwise provides for earlier termination.




Section 10.

Option Rights Upon Death of Optionee.  Except as otherwise limited by the
Committee at the time of the grant of an ISO, if an Optionee dies while employed
by the Company, his or her ISO shall expire one year after the date of death
unless by its terms it expires sooner.  During this one year or shorter period,
the ISO may be exercised, to the extent that it remains unexercised on the date
of death, by the person or persons to whom the Optionee’s rights under the ISO
shall pass by will or by the laws of descent and distribution.




Section 11.

Options Not Transferable.  ISOs granted pursuant to the terms of the Plan may
not be sold, pledged, assigned, or transferred in any manner otherwise than by
will or the laws of descent or distribution and shall not be subject to
execution, attachment, or similar process. However, at the Optionee’s election,
the ISO may be transferred  to and held by a grantor trust of which the Optionee
is both a trustee and beneficiary, in which case such ISO shall continue to be
subject to all restrictions set forth in the Program and the Plan.  ISOs may be
exercised during the lifetime of an Optionee only by (a) the Optionee, (b) at
the Optionee’s election, by a grantor trust of which the Optionee is both a
trustee and beneficiary, (c) on behalf of the Optionee, by a person holding the
Optionee’s power of attorney for that purpose, or (d) the duly appointed
guardian of the person and property of an Optionee who is disabled within the
meaning of Code Section 22(e)(3).




Section 12.

Option Shares May Be Restricted.  As the Committee may determine, the shares of
Common Stock purchased upon exercise of an ISO granted hereunder may be deemed  

















to be “Restricted Shares” granted under the Restricted Shares Plan for purposes
of applying all provisions and terms and conditions of the Restricted Share
Plan.  As such, during the “Restriction Period” (as described in the Restricted
Share Plan),  such shares of Common Stock may be subject to redemption and
nontransferability, and all restrictions shall lapse upon the occurrence of
events as may be determined by the Committee.  Further, the procedures of the
Restricted Share Plan relating to the issuance, surrender, and assignment of
shares and the provisions relating to stockholder rights may apply to the shares
of Common Stock issued upon exercise of any ISO granted hereunder.




















PLAN II




eCRYPT TECHNOLOGIES, INC.




NONQUALIFIED  STOCK OPTION PLAN




Section 1.

Purpose.  The purpose of this eCrypt Technologies, Inc. Nonqualified  Stock
Option Plan (“Plan”) is to provide for the grant of options which shall not
constitute qualified “incentive stock options” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (“Code”).  This Plan is Part II
of the Company’s Stock Compensation Program (“Program”).  Unless any provision
herein indicates to the contrary, this Plan shall be subject to the General
Provisions of the Program.




Section 2.

Option Terms and Conditions.  Each NQSO shall be evidenced by a NQSO agreement
between the grantee (“Optionee”) and the Company.  The terms and conditions of
NQSOs granted under the Plan shall be determined by the Committee in its sole
and complete discretion.  Each NQSO shall be subject to all applicable terms and
conditions of the Plan and may be subject to other terms and conditions which
are not inconsistent with the Plan.  The terms and conditions may differ as
between NQSOs.




Section 3.

Duration of Options.  Each NQSO shall expire on the date as determined by the
Committee.  In addition, each NQSO shall be subject to earlier termination as
otherwise provided under the Plan.  The date of grant of a NQSO shall be the
date on which the Committee makes the determination to grant such NQSO, unless
otherwise specified by the Committee.




Section 4.

Exercise Price.  The exercise price (“Exercise Price”) for shares of Common
Stock subject to any NQSO shall be determined by the Committee in its sole and
complete discretion.  To the extent that the Exercise Price is designated with
respect to fair market value (“Fair Market Value”) of the shares at the time of
the grant of the NQSO, then Fair Market Value shall be determined by the
Committee on the basis of such factors as they deem appropriate, including a
determination of Fair Market Value based on an independent appraisal by a person
who customarily makes such appraisals.  However, the Fair Market Value on any
day shall be deemed to be, if the Common Stock is traded on a national
securities exchange, the closing price (or, if no reported sale takes place on
such day, the mean of the reported bid and asked prices) of the Common Stock on
such day on the principal such exchange.  In each case, the Committee’s
determination of Fair Market Value shall be conclusive.




Section 5.

Exercise of Options.  A NQSO shall be exercisable at the times or upon the
events determined by the Committee as set forth in the NQSO agreement governing
the NQSO.  Each NQSO shall be exercisable in one or more installments during its
term, and the right to exercise may be cumulative as determined by the
Committee.  No NQSO may be exercised for a fraction of a share of Common Stock.
 The person exercising a NQSO may do only by written notice of exercise
delivered to the Committee, in such form as the Committee prescribes or approves
from time to time, specifying the number of shares to be purchased and

















accompanied by a tender of the Exercise Price for those shares.  The Exercise
Price of any shares purchased shall be paid in full in cash or by certified or
cashier’s check payable to the order of the Company, or by shares of Common
Stock, if permitted by the Committee, or by a full recourse promissory note if
permitted by the Committee, or by a combination these means, at the time of
exercise of the NQSO.




If any portion of the Exercise Price is paid in shares of Common Stock, those
shares shall be tendered at their then Fair Market Value as determined by the
Committee  in accordance with Section 4 of this Plan.  As permitted by the
Committee, payment in shares of Common Stock shall include the automatic
application of shares of Common Stock received upon exercise of an NQSO to
satisfy the Exercise Price for the NQSO or additional NQSOs.




Section 6.

Continued Employment or Service.  Each Optionee, if requested by the Committee,
must agree in writing as a condition of the granting of his or her NQSO, to
remain in the employment of, or service to, the Company following the date of
the granting of that option for a period specified by the Committee.  Nothing in
this Plan nor in any NQSO granted hereunder shall confer upon any Optionee any
right to continued employment by, or service to, the Company, or limit in any
way the right of the Company at any time to terminate or alter the terms of that
employment or service arrangement.




Section 7.

Option Rights Upon Termination of Employment or Service.  If an Optionee under
this Plan ceases to be employed by, or provide services to, the Company for any
reason other than death or disability, his or her option shall immediately
terminate, provided, however, that the Committee may, in its discretion, allow
the NQSO to be exercised, to the extent exercisable on the date of termination
of employment or service, at any time within three months after the date of
termination of employment or service, unless either the NQSO or this Plan
otherwise provides for earlier termination.




Section 8.

Option Rights Upon Disability.  If an Optionee becomes disabled within the
meaning of Code Section 22(e)(3) while employed by, or providing services to,
the Company, his or her NQSO shall immediately terminate, provided, however,
that the Committee may, in its discretion, allow the NQSO to be exercised, to
the extent exercisable on the date of termination of employment or service due
to disability, at any time within one year after the date of termination of
employment or service due to disability, unless either the NQSO or the Plan
otherwise provides for earlier termination.




Section 9.

Option Rights Upon Death of Optionee.  Except as otherwise limited by the
Committee at the time of the grant of a NQSO, if an Optionee dies while employed
by, or providing services to, the Company, his or her NQSO shall expire one year
after the date of death unless by its terms it expires sooner.  During this one
year or shorter period, the NQSO may be exercised, to the extent exercisable on
the date of death, by the person or persons to whom the Optionee’s rights under
the NQSO shall pass by will or by the laws of descent and distribution.




















Section 10.

Options Not Transferable.  NQSOs granted pursuant to the terms of this Plan may
not be sold, pledged, assigned, or transferred in any manner otherwise than by
will or the laws of descent or distribution and  shall not be subject to
execution, attachment, or similar process.  However, at the Optionee’s election,
the NQSO may be transferred to and held by a grantor trust of which the Optionee
is both a trustee and beneficiary, in which case such NQSO shall continue to be
subject to all restrictions set forth in the Program and this Plan.  NQSOs may
be exercised during the lifetime of an Optionee only by (a) the Optionee, (b) at
the Optionee’s election, by a grantor trust of which the Optionee is both a
trustee and beneficiary, (c) on behalf of the Optionee, by a person holding the
Optionee’s power of attorney for that purpose, or (d) the duly appointed
guardian of the person and property of an Optionee who is disabled within the
meaning of Code Section 22(e)(3).




Section 11.

Option Shares May Be Restricted.  As the Committee may determine, the shares of
Common Stock purchased upon exercise of an NQSO granted hereunder may be deemed
 to be “Restricted Shares” granted under the Restricted Shares Plan for purposes
of applying all provisions and terms and conditions of the Restricted Share
Plan.  As such, during the “Restriction Period” (as described in the Restricted
Share Plan),  such shares of Common Stock may be subject to redemption and
nontransferability, and all restrictions shall lapse upon the occurrence of
events as may be determined by the Committee.  Further, the procedures of the
Restricted Share Plan relating to the issuance, surrender, and assignment of
shares and the provisions relating to stockholder rights may apply to the shares
of Common Stock issued upon exercise of any NQSO granted hereunder.




















PLAN III




eCRYPT TECHNOLOGIES, INC.




RESTRICTED SHARE PLAN




Section 1.

Purpose.  The purpose of this eCrypt Technologies, Inc. Restricted Share Plan
(“Plan”) is to provide for the grant of restricted shares which are subject to
restricted property treatment under Section 83 of the Internal Revenue Code of
1986, as amended (“Code”). The Plan is Part III of the Company’s Stock
Compensation Program (“Program”).  Unless any provision herein indicates to the
contrary, the Plan shall be subject to the General Provisions of the Program.




Section 2.

Terms and Conditions.  Each Restricted Share shall be evidenced by a Restricted
Share agreement between the grantee (“Holder”) and the Company.  The terms and
conditions of Restricted Shares granted under the Plan shall be determined by
the Committee in its sole and complete discretion.  Each Restricted Share shall
be subject to all applicable terms and conditions of the Plan and may be subject
to other terms and conditions not inconsistent with the Plan.  The terms and
conditions may differ as between Restricted Shares.




Each Restricted Share grant shall provide to the Holder the transfer of a
specified number of shares of Common Stock that shall become nonforfeitable upon
the achievement of specified service or performance conditions within a
specified period (“Restriction Period”) as determined by the Committee.  (The
Committee may also determine to grant shares without such restrictions.)  At the
time that the Restricted Share is granted, the Committee shall specify the
service or performance conditions and the period of duration over which the
conditions apply.  The date of grant of a Restricted Share shall be the date on
which the Committee makes the determination to grant the Restricted Share,
unless otherwise specified by the Committee.




Each individual who is awarded Restricted Shares shall be issued a stock
certificate representing such shares.  Such certificate shall be registered in
the name of the Holder and shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such award, substantially in
the following form:




THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
ECRYPT TECHNOLOGIES, INC. RESTRICTED SHARE PLAN AND RESTRICTED SHARE AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND ECRYPT TECHNOLOGIES.
 COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF ECRYPT
TECHNOLOGIES, INC.




















The Committee shall require that the stock certificates evidencing such shares
be held in the custody of the Company until the restrictions thereon shall have
lapsed, and that, as a condition of any Restricted Share award, the Holder shall
have delivered a stock power, endorsed in blank, relating to the stock covered
by such award.  At the expiration of applicable Restriction Period, the Company
shall deliver to the Holder certificates held by the Company representing the
shares with respect to which the applicable conditions have been satisfied.




Section 3.

Restricted Shares Not Transferable.  During the Restriction Period, Restricted
Shares shall  not be sold, pledged, assigned, or transferred in any manner, and
shall not be subject to execution, attachment, or similar process.  However, at
the Holder’s election, the Restricted Shares may be transferred to and held by a
grantor trust of which the Holder is both a trustee and beneficiary, in which
case the Restricted Shares shall continue to be subject to the
nontransferability, forfeiture, and redemption limitations.




Section 4.

Restricted Share Rights Upon Termination of Employment or Service.  If a Holder
terminates employment or service with the Company prior to the expiration of the
Restriction Period, any Restricted Shares granted to him or her subject to such
Restriction Period shall be forfeited by the Holder and shall be transferred to
the Company.  The Committee may, in its sole and complete discretion, accelerate
the lapsing of or waive such restrictions in whole or in part based upon such
factors and such circumstances as the Committee may determine, including, but
not limited to, the Participant’s retirement, death, or disability.




Restricted Shares that were purchased by exercise of an Option granted under the
Incentive Stock Option Plan or the Nonqualified Stock Option Plan shall be
subject to redemption during the Restriction Period.  Specifically, if during
the Restriction Period, the Holder of such Restricted Shares terminates
employment or service with the Company for any reason as may be determined by
the Committee, the Holder shall sell to the Company, and the Company shall
redeem, the Restricted Shares at the price equal to the Exercise Price for which
the Restricted Shares were purchased.  The redemption price shall be paid to the
Holder in a single payment for the complete redemption of the Restricted Shares.




Section 5.

Stockholder Rights.  The Holder shall have, with respect to the Restricted
Shares granted, all of the rights of a stockholder of the Company, including the
right to vote the shares, and the right to receive any dividends thereon.
 Certificates for shares of unrestricted stock shall be delivered to the grantee
promptly after, and only after, the Restriction Period shall expire without
forfeiture of such Restricted Shares.




Section 6.

Continued Employment or Service.  Each Holder, if requested by the Committee,
must agree in writing as a condition of the granting of his or her Restricted
Shares, to remain in the employment of, or service to, the Company following the
date of the granting of the Restricted Shares for a period specified by the
Committee.  Nothing in this Plan or in any Restricted Share granted hereunder
shall confer upon any Holder any right to continued employment by, or service
to, the Company, or limit in any way the right of the Company at any time to
terminate or alter the terms of that employment or service arrangement.




















Section 7.

Surrender of Stock Certificate and Assignment of Shares.  Upon the occurrence of
an event triggering the forfeiture or redemption of Restricted Shares, the
Holder shall immediately take whatever action necessary to transfer the
Restricted Shares to the Company, including the endorsement of any certificate
representing the Restricted Shares.  From and after occurrence of such an event,
the Company shall not pay any dividends to the Holder with respect to the
Restricted Shares, or permit the Holder to exercise any of the privileges or
rights of a stockholder with respect to such shares, but shall treat the Company
or its nominee as the owner of the shares.  Any assignment of the Restricted
Shares pursuant to this Section 7 shall be effective as of the date of the event
triggering the forfeiture.












